Citation Nr: 1528562	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include (PTSD).

3.  Entitlement to service connection for hammertoes.

4.  Entitlement to service connection for a sweat gland disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was previously denied service connection for PTSD in a May 2008 rating decision.      

In April 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, hammertoes, and a sweat gland disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a clinical diagnosis of PTSD.

2.  Evidence received since the May 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying entitlement to service connection for, PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014). 

2.  Since the May 2008 rating decision, new and material evidence has been received, the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  On the issue of whether new and material evidence has been received to reopen the claim, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.




New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for PTSD.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New and material evidence has been received since the May 2008 rating decision which denied the Veteran's claim for PTSD.  Prior to the May 2008 rating decision, the Veteran identified two potential stressor incidents.  The Veteran relayed his experiences being at the 1972 Olympics and hearing the gun shots from the attacks, and that he witnessed an auto accident on the autobahn where he saw injured bodies.  The Veteran was denied service connection because he did not have a current clinical diagnosis of PTSD.  

Since the May 2008 rating decision the Veteran stated in his NOD received in May 2012, that in March 1973 he saw an auto accident between a tank and an automobile.  The Veteran stated that it was a terrible site, and that he saw mangled bodies.  The Veteran stated that he was diagnosed with PTSD at the VAMC in Birmingham.  The Veteran has submitted numerous lay statements stating that he is being treated for his PTSD by VA.    

The Veteran testified at a videoconference Board hearing in April 2015.  With regard to his PTSD, the Veteran reiterated and clarified details of his two alleged stressors already of record.  The Veteran additionally offered a third potential PTSD stressor.  The Veteran stated that during active duty, he had to stand guard at NATO 23, which was a large ammunition dump.  The Veteran stated that he was scared of potentially being attacked.  The Veteran stated that he felt the ammunition dump was a potential target for an attack, and that he had difficulty sleeping while stationed there.  The Veteran also testified that he received a diagnosis of PTSD around 2000 from VA medical staff based on his in-service stressors.  The Veteran stated that he attended one on one therapy with a doctor for his PTSD and that he received medication for his condition.  

The Veteran has provided new evidence to the previously unsubstantiated element of a current disability.  The Veteran has also provided a new stressor.  Thus, the Board finds that the evidence submitted since the May 2008 rating decision is new and material because the Veteran has submitted evidence which raises a reasonable possibility of substantiating his claim for PTSD.


ORDER

New and material evidence has been received for service connection for PTSD and the claim is reopened; the appeal is granted to this extent only. 


REMAND

As outlined above, the Board has reopened the Veteran's previously denied claim of service connection for PTSD.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  Additional development is also necessary for the Veteran's claim for service connection for hammertoes, and a sweat gland disability.  The Veteran was never afforded a VA examination and opinion for his alleged PTSD, hammertoes, and sweat gland disability.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's PTSD, the Veteran stated at his videoconference Board hearing that he was previously diagnosed with PTSD by VA medical staff.  The Veteran stated that he relayed his stressors to medical staff, sought counseling, and receives medication.  The Veteran's fear of a potential attack while stationed at the NATO 23 ammunition dump offers a new theory for his PTSD claim.  The Veteran's DD Form 214 shows that his primary military occupational specialty was a unit Armorer, supply specialist.  His last duty assignment was with Battery A 1st & 94th Artillery.  Service personnel records show that he served in Germany from February 1972 to March 1974.  The Board takes judicial notice that the Summer Olympics occurred in Munich, Germany from August 26, 1972 to September 11, 1972.  A medical opinion as to whether or not the claimed stressors are adequate to support a diagnosis of PTSD is needed.  

With regard to the Veteran's claimed hammer toe disability, he stated at his videoconference Board hearing that he was diagnosed with the condition in approximately 2001.  The Veteran stated that he must wear sneakers all the time.  The Veteran also relayed pain to his feet.  The Veteran stated that he believes, and a doctor confirmed, that his condition could be related to his wearing combat boots in-service.  The Veteran stated that running in his combat boots caused problems to his feet.  An opinion as to whether or not the Veteran's wearing of combat boots in-service led to his hammertoe disability is needed.

With regard to the Veteran's claimed sweat gland disability, the Veteran stated at his videoconference Board hearing that his sweat glands are causing a callus formation to his feet.  He contends that a sweat gland disability was caused from wearing and running in combat boots.  An opinion as to whether or not the Veteran's wearing of combat boots in-service led to a sweat gland disability is needed.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for PTSD, hammertoes, and a sweat gland disability. All lay and medical evidence should be considered.

Lastly, in the July 2013 statement of the case, the RO notes that it electronically reviewed VA treatment records dated from May 2003 to July 2013.  Only VA treatment records dated to April 2008 have been associated with the claims file.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  The Veteran also reported that he received treatment in 2000 and 2001.  Thus, VA treatment records dated from 2000 to 2003 and since April 2008 must be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to any treatment the Veteran received for all disabilities from 2000 to 2003 and since April 2008.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available. 

2.  Thereafter, schedule a VA evaluation to determine the etiology of the Veteran's psychiatric disorder.   A thorough rationale should accompany any opinion reached.

a) If a diagnosis of PTSD is appropriate, the examiner should specify:

(1) whether the alleged stressors of the Veteran observing motor vehicle accidents along the Autobahn during his service in Germany, being fearful of an attack while standing guard at a large ammunition dump, or being fearful of being attacked based on his presence at the 1972 Summer Olympics in Munich, Germany are individually or collectively sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the statements of record made by the Veteran.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

b) The examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, is related to the Veteran's active duty, including his standing guard at a large ammunitions dump, witnessing auto accidents, and his experience at the 1972 Olympics.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hammertoe and sweat gland disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

a)  Is it at least as likely as not (a 50 percent or greater probability) that any hammertoe disability is etiologically related to the Veteran's military service, to include his reports of wearing and running in combat boots?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any sweat gland disability of the feet to include callus formation is etiologically related to the Veteran's military service, to include his reports of wearing and running in combat boots?  

The examiner is requested to provide a thorough rationale for any opinion provided.   An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


